SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest event reported) October 1, 2007 Merrill Lynch Municipal ABS, Inc (Exact name of registrant as specified in its charter) New York 33-56254 13-369-8229 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) World Financial Center, North Tower, Ninth Floor, New York, New York 10080 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 449-9938 (Former name or former address, if changed since last report.) Section 9 - Financial Statements, Pro Forma Financial Information and Exhibits. (a) None. (b) None. (c) Exhibits. 1. Statement to holders of Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates, Series 2 and Series 3 relating to the Distribution Date of October 1, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:October 1, 2007 MERRILL LYNCH MUNICIPAL ABS, INC. By: /s/ Edward J. Sisk Name: Edward J. Sisk Title: Authorized Signatory EXHIBIT INDEX Exhibit Page Statement to holders of Merrill Lynch Municipal ABS, Inc Prerefunded Municipal Certificates, Series 2 and Series 3 relating to the Distribution Date of October 1, 2007 5 STATEMENT TO CERTIFICATEHOLDERS Statement to Holders of Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates, Series 2 and Series 3 relating to the Distribution Date of October 1, 2007 October 1, 2007 Merrill Lynch World Financial Center North Towers - 9th Floor 250 Vesey Street New York, NY 10281-1309 Attn Alan Levy The Depository Trust Company 55 Water Street New York, NY 10004 Attn: Fran Vespa Re: Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on October 1, 2007. Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President October 1, 2007 Edward Stasen Merrill Lynch World Financial Center 250 Vesey Street New York, New York 10281 Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2 Edward: For the above referenced issues, the principal and interest information for October 1, 2007 is attached. All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 14634 SERIES 2 CERTIFICATES Certificate Interest Principal Class Maturity CUSIP Certificate Certificate Amount Amount Number Date Number Rate Amount Due Due 22 10/1/2007 70252B BP7 5.40 755,000.00 * 20,385.00 755,000.00 23 10/1/2010 70252B BV4 5.60 5,000,000.00 * 140,000.00 415,000.00 24 10/1/2012 70252B BZ5 5.70 1,915,000.00 * 54,577.50 0.00 RI 10/1/2012 70252B CA9 Variable 30,522.00 Residual > 4,631.00 Total Debt Service TOTAL $7,700,522.00 $214,962.50 $1,174,631.00 $1,389,593.50 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Pasco County FLA Health Facilities 13.125% 10/01/12 Principal Int Rate Interest Prin Payment Underlying $6,470,000.00 13.125% $424,593.75 $965,000.00 $1,389,593.75 October 1, 2007 Merrill Lynch World Financial Center North Towers - 9th Floor 250 Vesey Street New York, NY 10281-1309 Attn Alan Levy The Depository Trust Company 55 Water Street New York, NY 10004 Attn: Fran Vespa Re: Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on October 1, 2007. Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President October 1, 2007 Edward Stasen Merrill Lynch World Financial Center 250 Vesey Street New York, New York 10281 Re: Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 Edward: For the above referenced issues, the principal and interest information for October 1, 2007 is attached. All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 14635 SERIES 3 CERTIFICATES Certificate Interest Principal Class Maturity CUSIP Certificate Certificate Amount Amount Number Date Number Rate Amount Due Due 22 10/1/2007 684503 UB9 5.40 4,600,000.00 * 124,200.00 4,600,000.00 23 10/1/2008 684503 UD5 5.50 5,785,000.00 * 159,087.50 0.00 24 10/1/2009 684503 UF0 5.60 6,085,000.00 * 170,380.00 0.00 25 10/1/2010 684503 UH6 5.60 6,410,000.00 * 179,480.00 0.00 26 10/1/2011 684503 UK9 5.70 6,750,000.00 * 192,375.00 0.00 27 10/1/2012 684503 UM5 5.70 4,910,000.00 * 139,935.00 0.00 RI 10/1/2012 684503 UN3 Variable 33,528.00 Residual > 3,136.00 Total Debt Service TOTAL $34,573,528.00 $965,457.50 $4,603,136.00 $5,586,593.50 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Underlying Bond-Orange County FLA Health Facilities 13.125%, 10/01/12 Principal Int Rate Interest Prin Payment Underlying $28,550,000.00 13.125% $1,873,593.75 $3,695,000.00 $5,568,593.75
